Citation Nr: 1029152	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-30 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for degenerative arthritis of the spine.

2.  Entitlement to a compensable rating for recurrent otitis 
externa-media.

3.  Entitlement to an increased rating in excess of 10 percent 
for chronic sinusitis with a history of allergic rhinitis.

4.  Entitlement to service connection for bronchial asthma.

5.  Entitlement to service connection for pseudofolliculitis 
barbae.

6.  Entitlement to service connection lupus erythematous of the 
face.

7.  Entitlement to service connection for Lyme disease.




8.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 through 
October 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
from a 
June 2005 rating decision of a Department of Veteran's Affairs 
(VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran appeared before the undersigned Veterans Law Judge at 
a Board hearing at the VA Central Office in June 2010.  A 
transcript of which is of record. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

In the June 2005 rating decision on appeal, the RO granted 
service connection for degenerative arthritis of the spine, 
chronic sinusitis, and recurrent otitis externa-media, and assign 
10 percent disability ratings.  The Veteran contends the current 
rating evaluations do not accurately reflect the severity of his 
disabilities.  In that decision, the RO also denied service 
connection for pseudofolliculitis barbae, depression, lupus 
erythematous, Lyme disease, and bronchial asthma.  The Veteran is 
appealing those denials.  

The Board is remanding the claims in part to enable the RO to 
ascertain the severity of the service-connected disorders, and to 
clarify the RO's findings in accordance with the applicable 
provisions of VA's Schedule for Rating Disabilities (Schedule).  
Massey v. Brown, 7 Vet. App. 204 (1994) (holding in part that in 
schedular rating claims, VA may only consider the factors as 
enumerated in the Schedule).  The Board is also remanding the 
service connection claims to determine which, if any, diagnoses 
the Veteran has, and whether his disorders are etiologically 
related to service.

With regard to the increased rating claims, the Veteran is 
contending that his symptoms have increased in severity since the 
time of his last VA examination.  The most recent VA examination 
took place in April 2005.  The mere passage of time, alone, is 
not sufficient to trigger a remand for another examination.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the 
Veteran has claimed that his disorders have worsened since the 
time of his last VA examination.  See VA O.G.C. Prec. Op. No. 11-
95 (April 7, 1995) (another VA examination is required when 
disability in question has undergone an increase in severity 
since the time of the last VA examination).  Thus, an additional 
examination will be needed to enable the Board to render a final 
determination as to these claims.

The Veteran is competent to report a worsening of symptoms.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in 
general, for the need for a VA examination to arise, a claimant 
would only need submit his competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.).  In light of the passage of time since the last 
examination and because the Veteran is competent to report such a 
worsening of his disorders, a new examination is in order.  

With regard to the service connection claims, the duty to assist 
includes providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 - 
85 (2006).

The Veteran's service treatment records show treatment for 
pseudofolliculitis barbae during service.  Although the Veteran 
was provided with a VA dermatological examination in January 
2007, the examiner did not report whether the Veteran had 
pseudofollicultis barbae as a residual of in-service diagnosis or 
treatment.  A VA dermatology examination is necessary in this 
case.

The Veteran testified at his June 2010 hearing that he has been 
diagnosed with rheumatoid arthritis, lupus, and Lyme disease 
interchangeably.  The Veteran was diagnosed with Lyme disease 
during service and a VA examination is necessary to determine the 
Veteran's current diagnosis and if it is etiologically related to 
service.

Finally, the Veteran has alleged that he had depression during 
service, characterized as chronic fatigue.  A sleep study was 
conducted in May 2005, pursuant to which, the Veteran was advised 
that he possibly had major depression.  A VA examination is 
necessary to determine if the Veteran has a current diagnosis of 
depression, and if so, if it is related to the chronic fatigue 
experienced during service, or alternatively, if it is secondary 
to any of his service-connected disorders.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment for the disorders at 
issue that is not evidenced by the 
current record.  Specifically, the RO/AMC 
shall ensure that all medical records 
from Tri-Care and from the Clinton 
Medical Center have been requested and 
received.  The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO/AMC should 
then obtain these records and associate 
them with the claims folder. 

2.	Following a reasonable amount of time or 
upon the Veteran's response, the RO/AMC 
will afford the Veteran examinations by 
appropriate physicians.  The following 
considerations will govern the 
examinations:

a.	The claims folder and a copy of 
this remand will be reviewed by the 
examiners in conjunction with an 
examination, and the examiners must 
acknowledge such receipt and review 
in any report generated as a result 
of these examinations.

b.	The examiners must state the 
medical basis for any opinion 
expressed.  If an examiner is 
unable to state an opinion without 
a resort to speculation, he or she 
should so state and must explain 
why he or she cannot provide an 
opinion without resorting to mere 
speculation.  Each examiner must 
set forth all examination 
findings, together with the 
complete rationale for the 
comments and opinions 
expressed, in a printed report.  



c.	Any necessary tests or studies must 
be conducted, and all clinical 
findings must be reported in detail 
and correlated to a specific 
diagnosis.  

d.	As to the spine examination, the 
examiner shall: 

i.	conduct range of motion 
testing of the thoracolumbar 
spine (expressed in degrees, 
with standard ranges provided 
for comparison purposes).  He 
or she should also render 
specific findings as to 
whether, during the 
examination, there is 
objective evidence of pain on 
motion, weakness, excess 
fatigability, and/or 
incoordination associated 
with the low back.  If pain 
on motion is observed, the 
examiner should indicate the 
point at which pain begins.  

ii.	indicate whether, and to what 
extent, the Veteran 
experiences likely functional 
loss due to pain and/or any 
of the other symptoms noted 
above during flare-ups and/or 
with repeated use; to the 
extent possible, the examiner 
should express any such 
additional functional loss in 
terms of additional degrees 
of limited motion.  


iii.	indicate whether there is any 
ankylosis of the 
thoracolumbar spine or of the 
entire spine and, if so, 
whether such is favorable or 
unfavorable and the extent of 
such ankylosis.

iv.	indicate whether there are 
any neurologic abnormalities, 
including, but not limited 
to, bowel or bladder 
impairment.

v.	determine if the Veteran 
experiences incapacitating 
episodes, and if so, how 
often these eposides are 
experienced.

vi.	take x-rays and shall 
determine if the Veteran's 
limitation of motion is 
affected by two or more major 
joints or tow or more minor 
joint groups with occasional 
exacerbating episodes.

e.	As for the Veteran's chronic 
otitis, the examiner shall 
determine if the Veteran has 
swelling, dry and scaly or serous 
discharge, and itching requiring 
frequent and prolonged treatment.





f.	As to the exam for chronic 
sinusitis, the examiner shall:

i.	determine if the Veteran 
experiences three or more 
incapacitating episodes of 
sinusitis per year that 
require prolonged (lasting 
four to six weeks) antibiotic 
treatment, or more than six 
non-incapacitating episodes 
of sinusitis per year 
characterized by headaches, 
pain, and purulent discharge 
or crusting.  

ii.	determine if the Veteran had 
radical surgery with chronic 
osteomyelitis, or; near 
constant sinusitis 
characterized by headaches, 
pain, and tenderness of 
affected sinus, and purulent 
discharge or crusting after 
repeated surgeries.

iii.	determine if the Veteran has 
a diagnosis for bronchial 
asthma, and if so, opine if 
it is etiologically related 
to the Veteran's sinusitis 
and/or allergic rhinitis.

g.	As to the examination for 
pseudofollicilitis barbae, the 
examiner shall determine if the 
Veteran has a current diagnosis of 
pseudofollicilitis barbae, and if 
it is etiologically related to the 
diagnoses of this disorder during 
service.

h.	As for the immunological 
examination, the examiner shall 
determine if the Veteran has 
diagnoses of rheumatoid arthritis, 
lupus, and/or Lyme disease.  If the 
Veteran has diagnoses of any of 
these diseases, the examiner shall 
opine on whether these diagnoses 
are etiologically related to the 
Veteran's diagnosis of Lyme disease 
during service.  

i.	As for the mental examination, the 
examiner shall determine if the 
Veteran has a diagnosis of 
depression or other mental 
disorder.  

i.	If such a diagnosis is made, 
the examiner shall opine if 
it is etiologically related 
to the Veteran's fatigue 
during service.

ii.	Alternatively, the examiner 
shall opine if any depression 
is secondary to the Veteran 
service-connected disorders.  

3.	After the above has been completed, the 
RO/AMC should review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report and examination report, 
if any.  If any report does not include 
all test reports, special studies or 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the providing health 
care provider for corrective action.

4.	Thereafter, the RO/AMC should re- 
adjudicate the Veteran's claims in light 
of all of the evidence of record.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned 
to the Board for the purpose of 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is specifically advised that when he is 
contacted by the RO/AMC to provide updated authorizations 
for the release of medical records from Tri-Care Medical 
and the Clinton Medical Center, and any other medical care 
provider, he should specifically authorize the release of 
private records which will substantiate his report of 
having been prescribed bed rest by physicians for his back 
disorder.  





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

